Opinion filed March 8, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-18-00055-CV
                                             ___________

      MEMORIAL PARK MEDICAL CENTER, INC., Appellant
                         V.
                 JOHN GREEN, Appellee

                           On Appeal from the 35th District Court
                                   Brown County, Texas
                             Trial Court Cause No. CV0904121

                           MEMORANDUM OPINION
        Appellant, Memorial Park Medical Center, Inc., has filed in this court a
motion to dismiss this appeal. Appellant states in its motion that the need for appeal
has been rendered moot. In accordance with Appellant’s request, we dismiss this
appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


March 8, 2018                                                               PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.